Citation Nr: 1506775	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  14-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include cognitive disorder, memory loss, sleep disturbance, and auditory processing.

2.  Entitlement to a rating in excess of 50 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the September 2010 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from 40 percent to 50 percent, effective April 8, 2010, the date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o) (2014) (concerning effective dates for increased ratings).  That decision additionally denied entitlement to a rating in excess of 10 percent for tinnitus.  The Veteran disagreed with the rating assigned his bilateral hearing loss, asserting entitlement to a rating in excess of 50 percent.  See December 2010 Notice of Disagreement.  He did not, however, file a timely notice of disagreement as to the denial of a rating in excess of 10 percent for his tinnitus.  Id.  Accordingly, that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

In the June 2013 rating decision, the RO denied entitlement to service connection for residuals of head trauma, to include cognitive disorder, memory loss, sleep disturbance, and auditory processing.  The Veteran disagreed with the RO's denial of service connection.  See June 2013 Notice of Disagreement.  


A November 2013 statement of the case (SOC) continued to deny service connection for head trauma residuals and confirmed and continued the 50 percent rating for the bilateral hearing loss.  He perfected his appeal as to these issues by a December 2013 Substantive Appeal (VA Form 9).

In May 2014, he testified at a hearing before the Board.  At the Board hearing, additional evidence was received, including VA treatment records.  The Veteran waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

In several filings during the pendency of the claim, the Veteran has raised this the issue of entitlement to retroactive benefits.  See May 2014 Correspondence (asserting entitlement to "[r]ecovery of 20 years of hearing loss compensation [he] did not receive from 1964 to 1984 due to the fact that the VA s 40% Hearing Loss rating in November 1984 did not retroactively go back to 1964 when [he] filed the original hearing loss and tinnitus claim"); see also May 2014 Exhibit Submitted at Board Hearing (providing an accounting of claimed unpaid benefits totaling $91,200.00); June 2014 Correspondence (reiterating his assertions regarding entitlement to retroactive benefits from 1964 to 1984).  The issue has not, however, been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

Additionally, although, as noted, the Veteran did not file a timely Notice of Disagreement as to the RO's denial of entitlement to a rating in excess of 10 percent for the service-connected tinnitus, he did indicate a desire to pursue a claim for a higher rating for his tinnitus in his December 2013 substantive appeal.  See December 2013 Statement Accompanying VA Form 9 (noting that he is seeking "an upgrade [in] compensation" for his service-connected tinnitus, in addition to his bilateral hearing loss).  Accordingly, the AOJ should also clarify whether the Veteran wishes to pursue a new claim for a higher rating for his tinnitus.  See 38 C.F.R. § 19.9(b).


The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Residuals of head trauma are related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

As service connection for head trauma residuals has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has reported repeated exposure to concussive explosions from artillery and machine gun fire while serving as weapons instructor, and his DD214 confirms that his most significant duty assignment was with an artillery division.  The Veteran stated that, although there was no specific traumatic event with loss of consciousness, there were many days during his active service that he left the range feeling "punch drunk with confusion" and "dazed."  See, e.g., May 2014 Board Hearing Testimony; November 2013 Psychiatry Evaluation Note Addendum.  In this regard, the Veteran is competent to report suffering repeated concussive trauma with residual confusion during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting this in-service injury and resultant symptomatology, especially given the circumstances of his service as a weapons instructor.  See Service Treatment Records from August 1954 (reflecting complaints of auditory symptomatology resulting from exposure to gun fire).  See also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of a Veteran's service in determining service connection).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


In November 2010, the Veteran's private treating physician, D.M.B., MD, FACS (Fellow of the American College of Surgeons), found that the Veteran suffered from residuals of "repeated mild concussions" sustained during his military service, including diminishment of his cognitive ability.  See November 2010 North Suburban Center for Otolaryngology Consultation Report (finding that the Veteran "suffered significant brain trauma from the repeated explosion to which he was exposed" during his active military service, and referencing recent medical scholarship regarding "the effects of repeated mild concussions").  See also October 2012 North Suburban Center for Otolaryngology Treatment Summary (noting that the Veteran's auditory functioning is diminished by the residual effects of "repeated mild concussions during his military service").  

Records of VA treatment further reflect that the Veteran reported a decline in his memory with increased forgetfulness, trouble completing tasks with multiple steps, and misconstruing verbal input.  See November 2013 Psychiatry Evaluation Note Addendum.  Based upon her examination of the Veteran and his reported complaints, the VA psychiatrist provided an impression of "cognitive disorder NOS."  Id.

Although there is there is evidence in the form of a May 2013 VA opinion disassociating the Veteran's current cognitive complaints from his active service, that examination report does not constitute probative medical evidence, as it does not provide any supporting rationale and fails to address any pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  In fact, the only rationale provided for the determination that the Veteran's claimed condition is less likely than not related to active service is that "exposure to firing gunns [sic] sounds of mortar does not result or [sic] cause TBI."  This conclusory statement fails to address both the Veteran's competent complaints of in-service symptomatology and the report from his private physician diagnosing residuals of in-service head trauma related to repeated exposure to concussive explosions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that adequate examination is based on consideration of the claimant's medical history).  The May 2013 VA medical opinion is therefore inadequate, and cannot form the basis for a denial of entitlement to service connection.

Accordingly, because there is medical evidence diagnosing current residuals of head trauma, evidence of incurrence of an injury in service, and medical evidence relating the injury incurred in service to the current diagnosis, the Board finds that service connection for residuals of head trauma is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for residuals of head trauma is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has reported undergoing audiological treatment through VA for his service-connected bilateral hearing loss from September 1989 through the present.  See August 2013 VCAA Notice Response (providing dates of VA treatment).  Specifically, he reported in August 2013 that he has been receiving treated at the Bedford VA Medical Center (VAMC) since September 1989 and at the Jamaica Plain VAMC since March 2010.  However, it does not appear that his complete records of VA treatment have been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, a complete copy of his records for the applicable appeal period should be obtained.  Id.

Additionally, the record reflects that the Veteran receives private treatment for his hearing loss disability.  See August 2013 VCAA Notice Response (reporting receiving treatment from Massachusetts Eye and Ear Clinic, Massachusetts General Hospital, Boston); see also November 2010 and October 2012 Treatment Reports from North Suburban Center for Otolaryngology, Stoneham, Massachusetts.  In August 2013, he indicated his desire that VA seek records of this private treatment on his behalf.  See August 2013 VCAA Notice Response (authorizing VA to seek records of this private treatment but noting that he was not provided with appropriate VA Forms 21-4142).  However, there is no indication the RO attempted to obtain any private treatment records on the Veteran's behalf at any point during this appeal.  See 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, he should again be given the opportunity to identify any outstanding private treatment records and should be furnished with authorized release forms (VA Form 21-4142) for any private records he wishes VA to obtain on his behalf.

Finally, the Veteran's most recent audiometric testing of record is from August 2012.  See August 2012 VA Audiology Assessment.  Because he has submitted evidence reflecting that his hearing loss disability is progressive, see October 2012 North Suburban Center for Otolaryngology Treatment Summary (noting audiometric evidence of decreased hearing acuity since his previous examination), and because he was last examined nearly two and a half years ago, a new VA examination should be performed to assess the current level of severity of the Veteran's hearing loss so that the record will be fully developed on this issue.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his right hip disability. Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file. At least two such efforts should be made unless it is clear that a second effort would be futile. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records, including from the Bedford and Jamaica Plain VAMCs, and associate them with the file.  

3.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  Ensure that notice of this examination is mailed to the Veteran.


All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities, including specifically his testimony at his May 2014 Board hearing, the transcript of which is associated with the virtual claims file.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  


5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


